United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bridgeport, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1326
Issued: November 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 27, 2015 appellant filed a timely appeal from the May 7, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an employment injury
on June 19, 2014.
FACTUAL HISTORY
On June 19, 2014 appellant, a 35-year-old carrier, filed a traumatic injury claim alleging
that she injured her right shoulder in the performance of duty on June 19, 2014 while sitting in
her vehicle transferring mail from one arm to the other.
1

5 U.S.C. § 8101 et seq.

OWCP requested that appellant submit, among other things, a physician’s opinion,
supported by a medical explanation, as to how the reported work incident caused or aggravated
any diagnosed medical condition. No additional evidence was received.
In a decision dated August 1, 2014, OWCP denied appellant’s traumatic injury claim. It
found that the June 19, 2014 work incident occurred as alleged, but it denied her claim as she had
failed to submit any medical evidence containing a diagnosis from a physician in connection
with the incident.
Appellant submitted an August 12, 2014 report from Dr. Andrew B. Killen, a Boardcertified family physician. Dr. Killen noted the history of the present illness, and provided
findings on examination. He noted that appellant presented with sharp and throbbing right
shoulder pain radiating to the fingers. Dr. Killen added that, while appellant delivered mail, she
felt a pop and pain in the right shoulder on June 19, 2014. Appellant had ongoing pain causing
numbness and a tingling sensation. Dr. Killen diagnosed right shoulder strain and noted the
cause as lifting/transferring motion.
In a decision dated May 7, 2015, an OWCP hearing representative affirmed the denial of
appellant’s traumatic injury claim.
On appeal, appellant explains that when she first went to the doctor, she explained to him
exactly what happened and the reason for the injury. “I’m not sure if he noted everything but I
did explain everything to him.”
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place, and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.3
Causal relationship is a medical issue,4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,5 must be
one of reasonable medical certainty,6 and must be supported by medical rationale explaining the

2

5 U.S.C. § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

2

nature of the relationship between the diagnosed condition and the established incident or factor
of employment.7
ANALYSIS
OWCP accepted that the June 19, 2014 work incident occurred as alleged. Appellant has
therefore met her burden to establish that she experienced a specific event, incident or exposure
occurring at the time, place, and in the manner alleged. The question that remains is whether this
incident caused an injury.
The August 12, 2014 treatment note from Dr. Killen, the family physician, is the only
relevant medical evidence submitted in this case. Dr. Killen described the history that appellant
provided and her complaints of pain. He described his findings on physical examination and
diagnosed a right shoulder strain. Dr. Killen did not mention how the June 19, 2014 work
incident caused the diagnosed condition. The only connection between the June 19, 2014 work
incident and appellant’s right shoulder condition came from appellant in her description of the
history of present illness. Dr. Killen did not offer his reasoned medical opinion on the matter.
In the absence of a soundly reasoned medical opinion explaining how the specific
physical activity that appellant performed on June 19, 2014 caused the diagnosed right shoulder
strain, the Board finds that appellant has not met her burden to establish the critical element of
causal relationship.8 Accordingly, the Board will affirm OWCP’s May 7, 2015 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that the June 19, 2014
work incident caused an injury.

7

See William E. Enright, 31 ECAB 426, 430 (1980).

8

Supra note 5.

3

ORDER
IT IS HEREBY ORDERED THAT the May 7, 2014 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 9, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

